               Case 2:19-cr-00035-RAJ Document 340 Filed 03/23/21 Page 1 of 1




 1                                                       HONORABLE RICHARD A. JONES
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     UNITED STATES OF AMERICA,                    )   No. CR19-035RAJ
 9                                                )
                      Plaintiff,                  )
10                                                )   ORDER GRANTING IN PART
                 v.                               )   FIFTH MOTION TO EXTEND
11                                                )   SELF-SURRENDER DATE
     RHETT IRONS,                                 )
12                                                )
                      Defendant.                  )
13                                                )
14
15            This Court, having reviewed Defendant Rhett Irons’ fifth motion to extend his

16   self-surrender date, having reviewed the records and files in this case, and finding good

17   cause,

18            IT IS NOW ORDERED that the motion (Dkt. # 338) is GRANTED in part. The

19   date by which Mr. Irons must report to FCI Terminal Island is extended 60 days, from

20   April 26, 2021, to no sooner than June 25, 2021.

21            DATED this 23rd day of March, 2021.

22
23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge
25
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER TO EXTEND                                             1601 Fifth Avenue, Suite 700
       SELF-SURRENDER DATE                                           Seattle, Washington 98101
       (Rhett Irons, No.CR19-035-RAJ) - 1                                       (206) 553-1100
